                                UNITED STATES DISTRICT COURT

                            NORTHERN DISTRICT OF CALIFORNIA


  CAROLINE GARCIA, et al.,                          Case No. 21-cv-02518-VC
                  Plaintiffs,
                                                    ORDER TO SHOW CAUSE
           v.

  INSTANT BRANDS INC.,
                  Defendant.



        If the evidence shows that the named plaintiffs’ products are in fact covered by the

warranties that the defendants advertised, it appears that the named plaintiffs suffered no injury

within the meaning of Article III. Accordingly, the parties are ordered to show cause why the

case should not be dismissed for lack of standing. The defendants must respond to the order to

show cause by July 21, 2021. The response must be accompanied by evidence about whether the

products purchased by the named plaintiffs are covered by the warranties. The plaintiffs must

respond to the order to show cause by August 4, 2021. Each brief should not exceed 10 pages,

but the briefs can and should be accompanied by any evidence necessary to adjudicate whether

jurisdiction exists. A hearing will take place on August 26, 2021, at 2 p.m. The motion for partial

remand will be subject to the same schedule, but will only be considered if the Court determines

it has jurisdiction over the case.

        IT IS SO ORDERED.

Dated: July 8, 2021
                                              ______________________________________
                                              VINCE CHHABRIA
                                              United States District Judge
